Peters, C. J., with whom Hull, J.,
joins, concurring. I agree with the majority opinion that this case *38is governed by the holding of Sullivan v. State, 189 Conn. 550, 553-54, 457 A.2d 304 (1983). Accordingly, the trial court lacked jurisdiction to consider the merits of the plaintiffs’ cause of action because they failed to exhaust the administrative remedy of filing a claim for monetary relief with the claims commissioner.
Once it becomes clear that the trial court lacked subject matter jurisdiction to hear the plaintiffs’ complaint, any further discussion of the merits is pure dicta. Lacking jurisdiction, neither the trial court nor this court should deliver an advisory opinion on matters entirely beyond our power to adjudicate. See Neyland v. Board of Education, 195 Conn. 174, 177, 487 A.2d 181 (1985); State v. Parker, 194 Conn. 650, 657 n.7, 485 A.2d 139 (1984). Although it is accepted judicial practice to consider and resolve statutory issues before reaching constitutional conundra; see Moore v. McNamara, 201 Conn. 16, 21, 513 A.2d 660 (1986); State v. Madera, 198 Conn. 92, 105, 503 A.2d 136 (1985); we have not previously indulged in statutory or common law exegesis in the absence of jurisdiction. I disagree therefore with the propriety and the substance of all of the majority opinion with the exception of the jurisdictional holding based on Sullivan v. State, supra.